     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 1 of 19 PageID #: 368




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MARLUNTAY BROWNLEE individually, and                                               PLAINTIFFS
as next friend of minors L.B., Z.B., and A.C., and
TYDRICUS PRIDE

V.                                                   CIVIL ACTION NO. 3:18-CV-272-SA-JMV

THE MISSISSIPPI DEPARTMENT
OF PUBLIC SAFETY, and MILTON WILLIAMS, JR.                                       DEFENDANTS

                           ORDER AND MEMORANDUM OPINION

       On December 18, 2018, Tydricus Pride and Marluntay Brownlee, in her individual capacity

and as next friend of three minors: L.B., Z.B., and A.C., initiated this action by filing their

Complaint [1] in this Court against the Mississippi Department of Public Safety (“MDPS”) and

Trooper Milton Williams, Jr. On August 30, 2019, the Court, on its own motion and pursuant to

Rule 12(e) of the Federal Rules of Civil Procedure, ordered the Plaintiffs to file a more definite

statement in the form of an amended complaint. The Plaintiffs filed their Amended Complaint [25]

on September 13, 2019. MDPS then filed a Motion to Dismiss [28] based on sovereign immunity

and Trooper Williams filed a Motion to Dismiss [30] based on qualified immunity. Both Motions

[28, 30] are fully briefed and ripe for review.

                               Factual and Procedural Background

       At about 12:00 p.m. on September 16, 2017, Brownlee was driving northbound on

Highway 49 near Marks, Mississippi. Tydricus Pride, Brownlee’s nephew who was eighteen years

old at the time, and three minor children: L.B., Z.B., and A.C., were riding in the vehicle with

Brownlee. Trooper Williams of the Mississippi Highway Patrol initiated a traffic stop of

Brownlee’s vehicle. Brownlee admits that she was speeding prior to being pulled over. Trooper
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 2 of 19 PageID #: 369




Williams performed breathalyzer and field sobriety tests on Brownlee and ultimately arrested her.

Brownlee was charged with speeding, a window tint violation, failure to have insurance, a seatbelt

violation, and driving under the influence.

       Brownlee contends that, after being advised that she was under arrest, Trooper Williams

denied her request to contact someone to pick up the passengers before she was taken into custody.

Trooper Williams called a tow truck to transport Brownlee’s vehicle from the scene. According to

the Plaintiffs, Pride attempted to give Trooper Williams a phone with Pride’s grandmother on the

line so that she could get directions to their specific location, but Trooper Williams refused to

speak with her. Brownlee was taken to jail. A tow truck eventually arrived on the scene, and the

driver transported Pride and the minor children to a nearby McDonald’s where a relative came to

pick them up.

       Later, the Quitman County Justice Court dismissed the charge for driving under the

influence. Brownlee pled guilty to all other charges.

       In the Plaintiffs’ Amended Complaint [25], they assert a myriad of claims against MDPS

and Trooper Williams, in both his official and individual capacity. First, Brownlee contends that

Trooper Williams violated her Fourth and Fourteenth Amendment rights by improperly seizing

her without probable cause. The Plaintiffs also contend that Pride and the minor children were

“improperly seized . . . by being left on the side of the road after Defendant Williams took Plaintiff

Brownlee into custody and drove away in violation of their Fourth Amendment Rights.” [25].

Additionally, the Plaintiffs assert state law claims against Trooper Williams for

negligent/intentional infliction of emotional distress, reckless disregard, abuse of process,

malicious prosecution, and bystander liability. They further contend that MDPS is liable for

negligent hiring and failure to properly monitor, train, and supervise its officers.



                                                  2
      Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 3 of 19 PageID #: 370




                                         Analysis and Discussion

        As noted above, MDPS contends it is entitled to sovereign immunity, and Trooper

Williams has claimed qualified immunity as to the claims asserted against him in his individual

capacity.1

        I.       Sovereign Immunity

        MDPS claims that it is an arm of the state entitled to sovereign immunity under the

Eleventh Amendment. The Amendment provides:

                 The judicial power of the United States shall not be construed to
                 extend to any suit in law or equity, commenced or prosecuted
                 against one of the United States by Citizens of another State, or by
                 Citizens or Subjects of any Foreign State.

U.S. Const. amend. XI. Although the Eleventh Amendment’s language does not address suits

against a State by its own citizens, the Supreme Court has “consistently held that an unconsenting

State is immune from suits brought in federal courts by her own citizens as well as citizens of

another State.” Edelman v. Jordan, 415 U.S. 651, 662-63, 94 S. Ct. 1347, 39 L. Ed. 2d 662 (1974).

        The Eleventh Amendment acts to bar an individual “from suing a state in federal court

unless the state consents to suit or Congress has clearly abrogated the state’s sovereign immunity.”

Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002). The Eleventh Amendment

bars both federal and state law claims against a state in federal court. Yul Chu v. Miss. State Univ.,

901 F. Supp. 2d 761, 771 (N.D. Miss. 2012) (citing Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 119-21, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)) (emphasis added); Kirk v. Miss. Dep’t




1
  The claims against Trooper Williams in his official capacity are essentially claims against MDPS. See
Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991) (“Suits against state officials in
their official capacity . . . should be treated as suits against the State.”). The Court will therefore analyze
the Plaintiffs’ official capacity claims against Trooper Williams jointly with the claims against MDPS.

                                                      3
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 4 of 19 PageID #: 371




of Pub. Safety, 2016 WL 10293382 at *4 (S.D. Miss. May 26, 2016) (“[T]he immunity provided

by the Eleventh Amendment applies to both federal and state law claims.”).

        Importantly, the immunity “protects not only states from suit in federal court, but also

‘arms of the state.’” U.S. Oil Recovery Site Potential Responsible Parties Group v. R.R. Comm’n

of Tex., 898 F.3d 497, 501 (5th Cir. 2018) (quoting Richards v. S. Univ., 118 F.3d 450, 452-54 (5th

Cir. 1997)). Thus, “[t]he state need not be the named party in a federal lawsuit, for a state’s

Eleventh Amendment immunity extends to any state agency or entity deemed an ‘alter ego’ or

‘arm’ of the state.” Perez, 307 F.3d at 326. It follows that the immunity “extends to state officials

who are sued in their official capacities because such a suit is actually one against the state itself.”

Yul Chu, 901. F. Supp. 2d at 771 (quoting New Orleans Towing Ass’n, Inc. v. Foster, 248 F.3d

1143 (5th Cir. 2012)) (additional citations omitted). The Fifth Circuit has set forth six factors to

consider in analyzing whether an entity is an “arm of the state” entitled to Eleventh Amendment

protection:

                (1) whether state statutes and case law view the entity as an arm of
                the state; (2) the source of the entity’s funding; (3) the entity’s
                degree of local autonomy; (4) whether the entity is concerned
                primarily with local, as opposed to statewide, problems; (5) whether
                the entity has the authority to sue and be sued in its own name; and
                (6) whether the entity has the right to hold and use property.

Perez, 307 F.3d at 326-27. “No one factor is dispositive, though we have deemed the source of an

entity’s funding a particularly important factor because a principal goal of the Eleventh

Amendment is to protect state treasuries.” Id. at 327 (citing Hudson v. City of New Orleans, 174

F.3d 677, 682 (5th Cir. 1999)). To that end, “[a]n entity need not show that all of the factors are

satisfied; the factors simply provide guidelines for courts to balance the equities and determine if

the suit is really one against the state itself.” Id.



                                                        4
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 5 of 19 PageID #: 372




       This Court and the District Court for the Southern District of Mississippi have consistently

held that MDPS is an “arm of the state” for Eleventh Amendment purposes. See, e.g., Johnson v.

Miss. Dep’t of Pub. Safety, 2015 WL 5313563 at *2 (N.D. Miss. Sept. 11, 2015) (“The Mississippi

Department of Public Safety . . . is an arm of the State of Mississippi for purposes of Eleventh

Amendment immunity.”); Hawn v. Hughes, 2014 WL 4418050 at *1 (N.D. Miss. Sept. 8, 2014)

(“The Mississippi Department of Public Safety is an agency and arm of the state of Mississippi.”);

Meaux v. Miss., 2015 WL 3549579 at *3 (S.D. Miss. June 8, 2015) (“Both the Mississippi Highway

Patrol and Mississippi Department of Public Safety are considered to be arms of the State of

Mississippi for purposes of Eleventh Amendment immunity.”).

       In light of this well-settled authority and considering the fact that the Plaintiffs have made

no argument to the contrary, the Court finds that MDPS is an “arm of the state” for Eleventh

Amendment purposes. Consequently, MDPS is “entitled to Eleventh Amendment immunity unless

Congress has validly abrogated the State’s sovereign immunity, the State has waived sovereign

immunity or consented to suit, or the Ex parte Young doctrine renders the State amenable to suit[.]”

Jones v. Tyson Foods, Inc., 971 F. Supp. 2d 671, 679 (N.D. Miss. 2013). These are the only

exceptions to Eleventh Amendment immunity. See id.

       The Plaintiffs apparently concede that neither the abrogation exception nor the waiver

exception applies. Instead, their only argument concerns the Ex parte Young doctrine. The Ex parte

Young doctrine has long been recognized as an “exception to Eleventh Amendment sovereign

immunity[.]” City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019) (citing Ex parte Young,

209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714 (1908)). “The Young exception is a legal fiction that

allows private parties to bring ‘suits for injunctive or declaratory relief against individual state

officials acting in violation of federal law.’” Id. (quoting Raj v. La. State Univ., 714 F.3d 322, 328



                                                  5
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 6 of 19 PageID #: 373




(5th Cir. 2013)). In order to determine whether the Ex parte Young doctrine is applicable, the Court

need not examine the merits of the claim but “need only conduct a straightforward inquiry into

whether the complaint alleges an ongoing violation of federal law and seeks relief properly

characterized as prospective.” Id. at 998 (quoting Va. Office for Prot. and Advocacy v. Stewart,

563 U.S. 247, 255, 131 S. Ct. 1632, 179 L. Ed. 2d 675 (2011)).

        Although the Plaintiffs make a passing reference to Ex parte Young in their Response [33],

a review of the Amended Complaint [25] clearly shows that the relief sought in this matter is

compensatory and not prospective. The Amended Complaint [25] does not allege an ongoing

violation of federal law but, rather, only requests monetary damages for the events that occurred

on September 16, 2017. In fact, other than in their Response [33] where they make a desperate

attempt to avoid dismissal, the Plaintiffs have made no contention that the Defendants are

responsible for an ongoing violation of the law. Because the Plaintiffs do not seek prospective

relief, the Ex parte Young doctrine is inapplicable. See Papasain v. Allain, 478 U.S. 265, 278, 106

S. Ct. 2932, 92 L.Ed.2d 209 (1986) (“Relief that in essence serves to compensate a party injured

in the past by an action of a state official in his official capacity that was illegal under federal law

is barred even when the state official is the named defendant. This is true if the relief is expressly

denominated as damages. It is also true if the relief is tantamount to an award of damages for a

past violation of federal law, even though styled as something else. On the other hand, relief that

serves directly to bring an end to a present violation of federal law is not barred by the Eleventh

Amendment[.]”) (internal citations omitted).

        Since MDPS is an “arm of the state” for Eleventh Amendment purposes and no exception

to Eleventh Amendment immunity applies, the Plaintiffs’ claims against MDPS and their official




                                                   6
      Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 7 of 19 PageID #: 374




capacity claims against Trooper Williams cannot proceed in this forum. Those claims are hereby

dismissed without prejudice.2

        II.     Qualified Immunity

        Having found that the claims against MDPS and the official capacity claims against

Trooper Williams must be dismissed, the Court now turns to the individual capacity claims against

Trooper Williams. In the Amended Complaint [25], Brownlee contends that she was subject to a

false arrest in violation of the Fourth Amendment and the Fourteenth Amendment.3 The other

Plaintiffs assert that Trooper Williams violated their Fourth and Fourteenth Amendment rights

when they “were improperly seized by Defendant Williams by being left on the side of the road

after Defendant Williams took Plaintiff Brownlee into custody and drove away[.]” [25]. Again,

Trooper Williams claims that he is entitled to qualified immunity on these claims.4

        “Qualified immunity shields government officers performing discretionary functions from

civil liability for claims under federal law insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Randle v. Lockwood, 666 F. App’x 333, 335 (5th Cir. 2016) (quoting Kinney v. Weaver, 367 F.3d

337, 347-48 (5th Cir. 2004)) (additional citation omitted). “Qualified immunity balances two

important interests—the need to hold public officials accountable when they exercise power


2
  These claims are dismissed without prejudice in accordance with the Fifth Circuit’s clear mandate that
claims dismissed due to Eleventh Amendment immunity should be pursuant to Rule 12(b)(1) and without
prejudice. See United States v. Texas Tech Univ., 171 F.3d 279, 286 (5th Cir. 1999); Anderson v. Jackson
State Univ., 675 F. App’x 461, 464 (5th Cir. 2017).
3
   Although Brownlee claims in the Amended Complaint [25] that the alleged false arrest constituted a
violation of her Fourteenth Amendment rights, it is well-established that a false arrest claim must be
analyzed under the Fourth Amendment—not the Fourteenth Amendment. See Malbrough v. Stelly, 814 F.
App’x 798, 2020 WL 2507355 at *3 n.7 (5th Cir. 2020) (citing Graham v. Connor, 490 U.S. 386, 395, 109
S. Ct. 1865, 104 L .Ed. 2d 443 (1989)) (“[W]hen a claim is properly analyzed under the Fourth Amendment,
the Fourteenth is inapplicable.”). Brownlee ultimately concedes this point. See [35]. Therefore, to the extent
that Brownlee asserts a false arrest claim under the Fourteenth Amendment, it is dismissed.
4
  The Plaintiffs have also asserted state law claims against Trooper Williams in his individual capacity.
However, those claims are not the subject of the present Motion.

                                                      7
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 8 of 19 PageID #: 375




irresponsibly and the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L.

Ed. 2d 565 (2009). The standard “gives ample room for mistaken judgments by protecting all but

the plainly incompetent or those who knowingly violate the law.” Hunter v. Bryant, 502 U.S. 224,

229, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (citations omitted).

       To properly analyze qualified immunity, the Court must engage in a two-pronged analysis,

“inquiring (1) whether, taken in the light most favorable to the party asserting the injury, the facts

alleged show the official’s conduct violated a constitutional right and, (2) whether the

constitutional right was clearly established at the time the conduct occurred. Young v. Bd. of

Supervisors of Humphreys Cnty., Miss., 2018 WL 632024 at *2 (N.D. Miss. Jan. 30, 2018) (citing

Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001)).

       A.      Fourth Amendment

       Brownlee’s Fourth Amendment claim is based on false arrest. The other Plaintiffs’ Fourth

Amendment claims concern Trooper Williams leaving them on the side of the road when taking

Brownlee into custody.

       i.      Brownlee’s Fourth Amendment Claim

       As to Brownlee’s claim, an individual’s right to be free from arrest without probable cause

is clearly established, therefore satisfying the second prong of the qualified immunity analysis.

See, e.g., Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 206 (5th Cir. 2009) (“The Fourth Amendment

right to be free from false arrest—arrest without probable cause—was clearly established at the

time of [the plaintiffs’] arrests.”). Thus, the Court’s analysis of this claim hinges upon the first

prong—whether, viewing the facts in the light most favorable to Brownlee, a constitutional

violation occurred.



                                                  8
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 9 of 19 PageID #: 376




       The parties do not dispute the pertinent facts. Brownlee was arrested and charged with

speeding, a window tint violation, failure to have insurance, a seatbelt violation, and driving under

the influence. The charge for driving under the influence was later dismissed, but Brownlee pled

guilty to the other charges. While the dismissal of the driving under the influence charge is not

dispositive as to whether there was probable cause to arrest her for that offense, Trooper Williams

does not argue that point. Instead, Trooper Williams asserts that because Brownlee pled guilty to

speeding, she, as a matter of law, cannot claim that her arrest violated the Fourth Amendment

pursuant to the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364,

129 L.Ed.2d 383 (1994), and its progeny. In other words, Trooper Williams contends that,

regardless of the outcome of the driving under the influence charge against Brownlee, the fact that

she pled guilty to the speeding violation bars any claim for unlawful arrest.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

It is well-settled that the lack of probable cause is “a necessary component” of a false arrest claim.

Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 813 (5th Cir. 2010); Deville v. Marcantel, 567

F.3d 156, 164 (5th Cir. 2009) (“If there was probable cause for any of the charges made . . . then

the arrest was supported by probable cause, and the claim for false arrest fails.”) (emphasis

omitted) (additional citations omitted); Brown v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001) (“The

‘constitutional torts’ of false arrest, unreasonable seizure, and false imprisonment . . . require a

showing of no probable cause.”). “Probable cause requires only a probability or substantial chance

of criminal activity, not an actual showing of such activity.” Curtis v. Anthony, 710 F.3d 587, 595

(5th Cir. 2013) (quoting Ill. v. Gates, 462 U.S. 213, 245 n. 13, 103 S. Ct. 2317, 76 L. Ed. 2d 527

(1983)). Therefore, “probable cause exists when the totality of facts and circumstances within a



                                                  9
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 10 of 19 PageID #: 377




police officer’s knowledge at the moment of arrest are sufficient for a reasonable person to

conclude that the suspect had committed or was committing an offense.” Id. (quoting Mack v. City

of Abilene, 547, 552 n.1 (5th Cir. 2006)). “For warrantless arrests, the test for whether the police

officer had probable cause to arrest is if, at the time of the arrest, he had knowledge that would

warrant a prudent person’s belief that the person arrested had already committed or was

committing a crime.” Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994) (quoting Duckett v.

City of Cedar Park, 950 F.2d 272, 278 (5th Cir. 1992)).

       Importantly, the Fifth Circuit has repeatedly made clear that a claim for false arrest must

fail if the officer had probable cause to arrest for any charge—not all charges. See, e.g., Deville v.

Marcantel, 567 F.3d 156, 164 (5th Cir. 2009) (“If there was probable cause for any of the charges

made . . . then the arrest was supported by probable cause, and the claim for false arrest fails.”)

(emphasis omitted); see also Winston v. City of Shreveport, 390 F. App’x 379, 384 (5th Cir. 2010)

(“The district court correctly found that if [the officer] had probable cause to arrest [the plaintiff]

for any charge, it did not need to examine whether probable cause existed for the additional

charges.”). Thus, Trooper Williams need not show that probable cause existed as to all charges

against Brownlee, only that probable cause existed as to any of the charges.

       Mississippi Code Section 45-3-21 grants the Mississippi Highway Patrol authority to

“arrest without warrant any person or persons committing or attempting to commit any

misdemeanor . . . within their presence or view[.]” Miss. Code Ann. § 45-3-21(1)(a)(vi). Speeding

is undoubtedly a misdemeanor under Mississippi law. See Miss. Code Ann. § 63-3-201; Whitfield

v. City of Ridgeland, 2013 WL 6632092 at *5 (S.D. Miss. Dec. 17, 2013).

       In light of these authorities, Trooper Williams argues that, because Brownlee pled guilty

to speeding, she cannot state a viable false arrest claim. The Court has located numerous cases



                                                  10
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 11 of 19 PageID #: 378




where it has been held that false arrest claims must fail in this context. See, e.g., Toler v. Steed,

1999 WL 33537150, at *3 (N.D. Miss. July 29, 1999) (holding that a speeding violation, which

had not been appealed or otherwise challenged, precluded a Section 1983 false arrest claim);

Whitfield, 2013 WL 6632092, at *5 (“And as there was probable cause to arrest plaintiff for

speeding, then the arrest was supported by probable cause, and the claim for false arrest fails.”);

Carney v. Lewis, 2014 WL 7231772, at *2 (S.D. Miss. Dec. 18, 2014) (“Indeed, the law is clear

that the [plaintiff’s] conviction on the speeding charge not only bars any claim relating to his arrest

and prosecution for that offense, but also precludes a Fourth Amendment claim for false arrest on

the other charges, as well. This is because claims for false arrest focus on the validity of the arrest,

not on the validity of each individual charge made during the course of the arrest.”) (citations

omitted).

       The Plaintiff provides no argument in opposition to this well-established precedent but

instead contends that “[n]one of the other charges to which [she] pled are arrestable offenses per

DPS guidelines. There are no documents to support the notion that [Brownlee] was taken into

custody (arrested) on the charge of speeding. Yes she pled guilty to speeding, but was this really

why she was taken into custody? Was she profiled? Was she known to Officer Williams for another

reason?” [35] (emphasis omitted).

       Thus, the Plaintiff attempts to survive dismissal by relying on Trooper Williams’ alleged

violation of internal MDPS guidelines and his purported subjective intentions when effectuating

her arrest. These arguments are non-starters. Whether Trooper Williams violated an internal

MDPS guideline is irrelevant for Section 1983 purposes. See Kidd v. Meridian Pub. Sch. Dist.,

2014 WL 2573414 at *8 (S.D. Miss. June 9, 2014) (“Generally speaking, § 1983 imposes liability

on governmental entities for . . . violations of federal law. A defendant’s mere failure to follow its



                                                  11
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 12 of 19 PageID #: 379




own policy, does not amount to [a] constitutional violation.”) (internal citation omitted) (citing

Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Hernandez v. Estelle, 788 F.2d 1154, 1158

(5th Cir. 1986)). Further, any perceived subjective intentions of Trooper Williams at the time of

arrest are also irrelevant, as the applicable standard concerns objective reasonableness. See Ziglar

v. Abbasi, --- U.S. ---, 137 S. Ct. 1843, 1866, 198 L .Ed. 2d 290 (2017) (“Whether qualified

immunity can be invoked turns on the ‘objective legal reasonableness’ of the official’s acts.”).

       Ultimately, by pleading guilty to the speeding violation, a judgment which she has not

appealed or otherwise attacked, Brownlee has precluded herself from pursuing a false arrest claim.

See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir. 1996) (“A [S]ection 1983 claim that effectively

attacks the constitutionality of a conviction or imprisonment does not accrue until that conviction

or sentence has been ‘reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.’”) (quoting Heck, 512 U.S. at 486-87). Internal MDPS

guidelines and Trooper Williams’ alleged subjective intentions have no applicability in this

analysis. Brownlee’s Fourth Amendment claim against Trooper Williams in his individual

capacity is hereby dismissed.

       ii.     The Passenger Plaintiffs’ Fourth Amendment Claims

       The Court now turns to the Fourth Amendment claims asserted against Trooper Williams

in his individual capacity by the three minor children and Pride. They contend that they were

“improperly seized by Defendant Williams by being left on the side of the road after Defendant

Williams took Plaintiff Brownlee into custody and drove away in violation of their Fourth

Amendment rights . . . [and] were further improperly seized by Defendant Williams by being left

on the side of the road after Defendant Williams took Plaintiff Brownlee and going into custody



                                                12
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 13 of 19 PageID #: 380




of an unknown tow truck driver in violation of their Fourth Amendment rights.” [35]. Thus, while

they do not dispute that Trooper Williams had authority to initiate a traffic stop when he observed

Brownlee violate the speed limit, Pride and the three minor children assert that Trooper Williams

violated their constitutional rights by leaving them on the side of the road after taking Brownlee

into custody.

       In analyzing qualified immunity as to these claims, the Court will begin by looking to the

second prong of the qualified immunity analysis—whether the constitutional right at issue was

clearly established. See Keller v. Fleming, 952 F.3d 216, 221 (5th Cir. 2020) (“We have discretion

to address either prong of the qualified immunity inquiry first.”). “For purposes of determining

whether the right was clearly established, ‘the relevant question is whether a reasonable officer

could have believed his or her conduct to be lawful, in light of clearly established law and the

information the officers possessed.’” Id. at 225 (quoting Anderson v. Creighton, 483 U.S. 635,

641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)) (internal citations omitted). “In other words, Plaintiffs

must point this court to a legislative directive or case precedent that is sufficiently clear such that

every reasonable official would have understood that what he is doing violates that law.” Id. (citing

Reichle v. Howards, 566 U.S. 658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985 (2012); Ashcroft v. al-

Kidd, 563 U.S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011)).

       Arguing that the applicable law is clearly established, the Plaintiffs cite the Fifth Circuit’s

recent decision in Keller v. Fleming, a case which was appealed from this Court. 952 F.3d 216. In

Keller, a mentally infirmed man, Gerald Simpson, was walking in the middle of the highway in

Kosciusko, Mississippi at around 5:00 p.m. Id. at 219. After a citizen alerted the Kosciusko Police

Department of the situation, an officer was dispatched but, upon arrival, he determined that

Simpson was actually outside the city limits and within Attala County’s jurisdiction and contacted



                                                  13
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 14 of 19 PageID #: 381




the Attala County Sheriff’s Department to take control. Id. at 219-20. Deputy Fleming of the

Attala County Sheriff’s Department arrived on the scene and placed Simpson in the back of his

vehicle, at which point he purportedly decided to take Simpson to his residence. Id. at 220.

However, when Deputy Fleming was unable to understand Simpson’s incoherent speech and

therefore unable to determine the location of his residence, he drove Simpson west on Highway

12 in the direction of Durant, Mississippi—the direction where Simpson had pointed. Id.

Ultimately, Deputy Fleming continued transporting Simpson in that direction until he reached the

Attala County line and then pulled over and opened the back door of his patrol vehicle. Id. Simpson

exited the vehicle and continued walking toward Durant—outside of Attala County’s jurisdiction.

Id. Later that evening, Simpson was struck by a vehicle and killed while walking back east toward

Kosciusko. Id.

       A wrongful death suit was filed, and this Court granted summary judgment in favor of the

City of Kosciusko and its officers but declined to extend qualified immunity to Deputy Fleming.

Id. at 220. On appeal, the Fifth Circuit, though finding that a constitutional violation occurred,

reversed this Court’s qualified immunity ruling on the basis that the applicable law was not clearly

established. Id. at 225. The Fifth Circuit specifically held that there was “no binding Supreme

Court or Fifth Circuit precedent to anchor our de novo review of whether a similarly situated

officer violated a constitutional right acting under similar circumstances.” Id. (citing White v.

Pauly, --- U.S. ---, 137 S. Ct. 548, 551, 196 L. Ed. 2d 463 (2017) (“For a right to be clearly

established, existing precedent must have placed the statutory or constitutional question beyond

debate.”) (internal citations omitted)). The Fifth Circuit held that the plaintiffs failed to meet their

burden of showing that Deputy Fleming’s conduct violated clearly established law. Id. at 226.




                                                  14
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 15 of 19 PageID #: 382




        With this standard in mind, the Court turns to the facts of this case, as well as the Plaintiffs’

briefing on the Fourth Amendment claim. Although the Plaintiffs cite to Keller for the proposition

that a clearly established constitutional right was violated, the Court finds the facts of Keller easily

distinguishable. There, the Deputy took the decedent into custody and drove him several miles

prior to forcing him out of the patrol car when he exited his jurisdiction. Here, Trooper Williams,

though briefly stopping the vehicle which the Plaintiffs were occupying, never took the passengers

into custody. He did not transport them anywhere, nor have they alleged that he told them that they

could not leave. For these reasons, Keller is distinguishable, and, in the Court’s view, does not

provide sufficient clarity to put every reasonable official on notice that Trooper Williams’ conduct

in this case ran afoul of the Fourth Amendment.5

        The Plaintiffs also cite general Fourth Amendment propositions, such as the overarching

definition of a “seizure,” to support their position. See [35]. However, the Supreme Court has

cautioned lower courts against defining clearly established rights at a high level of generality. See,

e.g., City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503, 202 L. Ed. 2d 455 (Jan. 7, 2019)

(noting that a circuit court’s definition of the clearly established right at issue was “far too

general”); Mote v. Walthall, 902 F.3d 500, 505 (5th Cir. 2018) (“The Supreme Court has

admonished courts ‘not to define clearly established law at a high level of generality.’”) (citations

omitted). In accordance with the clear mandates from the Supreme Court and the Fifth Circuit, the

Court declines to adopt the overly broad definition of the right at issue which the Plaintiffs urge.

        Because the Plaintiffs have not alleged that Trooper Williams’ conduct constituted a clearly

established right under the Fourth Amendment, Trooper Williams is entitled to qualified immunity.



5
  In addition to the facts of Keller being easily distinguishable, the Court notes the other glaring deficiency
in the Plaintiffs’ argument on this point—that the Fifth Circuit’s decision in Keller occurred subsequent to
the conduct at issue in this case, which occurred on September 16, 2017.

                                                      15
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 16 of 19 PageID #: 383




The Plaintiffs’ Fourth Amendment claims against Trooper Williams in his individual capacity are

therefore dismissed.

       B.     Fourteenth Amendment

       The Court now turns to the Plaintiffs’ Fourteenth Amendment claims. The Court has

already dismissed Brownlee’s Fourteenth Amendment claim based upon well-established

precedent that false arrest claims must be analyzed under the Fourth Amendment—not the

Fourteenth Amendment. Thus, the three minor children and Pride’s have asserted the only

remaining Fourteenth Amendment claims. Their Fourteenth Amendment claims concern the same

conduct as their Fourth Amendment claims addressed above—particularly, that Trooper Williams

violated their Fourteenth Amendment rights by leaving them on the side of the road when he took

Brownlee into custody.

       The Due Process Clause of the Fourteenth Amendment provides that “[n]o State shall . . .

deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. Concerning the scope of the clause, “[t]here can be no dispute that the Fourteenth

Amendment includes as a liberty interest ‘a right to be free from . . . unjustified intrusions on

personal security.’” Bright for Doe v. Tunica Cty. Sch. Dist., 2017 WL 3996409 at *5 (N.D. Miss.

Sept. 11, 2017) (quoting Ingraham v. Wright, 430 U.S. 651, 673, 97 S. Ct. 1401, 51 L. Ed. 2d 711

(1977)).

       Although the Due Process Clause provides a general protection from unjustified intrusions

on personal security, “a state official has no constitutional duty to protect an individual from

private violence.” McClendon v. City of Columbia, 305 F.3d 315, 324 (5th Cir. 2002) (citing

DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197, 109 S. Ct. 998, 103 L. Ed.

2d 249 (1989)). Stated differently, “a State’s failure to protect an individual against private



                                               16
     Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 17 of 19 PageID #: 384




violence simply does not constitute a violation of the Due Process Clause.” Rivera v. Houston

Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (citing DeShaney, 489 U.S. at 197).

Nevertheless, “some courts have allowed two possible exceptions to that general rule . . .: (1) when

the state has a ‘special relationship’ with the citizen, such as when the state takes the person into

custody or otherwise limits the person’s freedom to act on his or her own behalf; and (2) when the

state has created the danger that led to the person’s injury[.]” Miss. v. Rinehart, 2016 WL 4703516

at *7 (N.D. Miss. Sept. 7, 2016) (citing DeShaney., 489 U.S. at 195-96) (additional citations

omitted).6

        The Plaintiffs recognize the limited protections afforded under the Fourteenth Amendment

in this context; however, they contend that the “special relationship” exception is applicable or, at

a minimum, they are “entitled to discovery in order to address proper application of the law to the

facts and see whether the DeShaney ‘special relationship’ applies.” [35].

        Regarding this exception, the Supreme Court has noted that “in certain limited

circumstances the Constitution imposes upon the State affirmative duties of care and protection

with respect to particular individuals.” DeShaney, 489 U.S. at 198. “When the state, through the

affirmative exercise of its powers, acts to restrain an individual’s freedom to act on his own behalf

‘through incarceration, institutionalization, or other similar restraint of personal liberty,’ the state

creates a ‘special relationship’ between the individual and the state which imposes upon the state

a constitutional duty to protect that individual from dangers, including, in certain circumstances,

private violence.” McClendon, 305 F.3d at 324 (citing DeShaney, 498 U.S. at 200). The Fifth

Circuit has emphasized the narrow scope of the “special relationship” exception, having only



6
  As to the second possible exception, the Court notes that the Fifth Circuit has recently reiterated that the
state created danger theory is not cognizable in this Circuit. See Robinson v. Webster Cty., Miss., --- F.
App’x ---, 2020 WL 5160059 at *3 (5th Cir. Aug. 31, 2020).

                                                     17
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 18 of 19 PageID #: 385




previously extended it to circumstances where the state has incarcerated a prisoner, involuntarily

committed an individual to an institution, or placed a child in foster care. Doe v. Covington Cty.

Sch. Dist., 675 F.3d 849, 855-56 (5th Cir. 2012) (quoting DeShaney, 489 U.S. at 199-200, 109 S.

Ct. 998). The purpose of the exception is to place a duty upon the State when it has imposed a

limitation upon an “individual’s freedom to act on his own behalf.” Id. at 856.

       The Plaintiffs have cited no authority where the “special relationship” exception was

applied beyond these very limited circumstances, none of which apply here. Thus, even if the Court

determined that Trooper Williams’ conduct constituted a violation of their Fourteenth Amendment

rights, an issue which it need not decide at this time, Trooper Williams would nevertheless be

entitled to qualified immunity because the right at issue undoubtedly is not clearly established. In

other words, the right at issue is not “beyond debate.” See McCoy v. Alamu, 950 F.3d 226, 233

(5th Cir. 2020) (“[F]or the law to be clearly established, it must have been ‘beyond debate’ that

[the defendant] broke the law.”). Trooper Williams is therefore entitled to qualified immunity on

the Plaintiffs’ Fourteenth Amendment claims. The Plaintiffs’ Fourteenth Amendment claims

against Trooper Williams in his individual capacity are hereby dismissed.

       III.    Supplemental Jurisdiction

       In light of the Court’s above findings, the only remaining claims are the state law claims

asserted against Trooper Williams in his individual capacity. Although discretionary under 28

U.S.C. § 1367, the general rule in the Fifth Circuit is for federal courts to decline to exercise

supplemental jurisdiction in this context. See Riggins v City of Indianola, Miss., 196 F. Supp. 3d

681, 697 (N.D. Miss. 2016) (quoting Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir. 1999))

(“When a district court dismisses all federal claims before trial, ‘the general rule is to dismiss any

pendent claims.’”). The Plaintiffs have provided no reason, and the Court likewise finds no reason,



                                                 18
    Case: 3:18-cv-00272-SA-JMV Doc #: 39 Filed: 09/14/20 19 of 19 PageID #: 386




to depart from this general rule, particularly considering that no discovery has been conducted at

this time. Furthermore, if the Plaintiffs still desire to pursue their claims against MDPS and their

official capacity claims against Trooper Williams, they must be pursued in state court. There is no

need for two separate parallel actions to proceed in two different forums. This Court therefore

declines to exercise supplemental jurisdiction over the remaining state law claims. Those claims

are dismissed without prejudice.

                                            Conclusion

       For the reasons set forth above, MDPS’ Motion to Dismiss [28] and Trooper Williams’

Motion to Dismiss [30] are GRANTED. All claims against MDPS and all official capacity claims

against Trooper Williams are dismissed without prejudice. All federal claims against Trooper

Williams in his individual capacity are dismissed with prejudice. The Court declines to exercise

supplemental jurisdiction over the Plaintiffs’ state law claims against Trooper Williams in his

individual capacity, and those claims are dismissed without prejudice. This CASE is CLOSED.

       SO ORDERED, on this the 14th day of September, 2020.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE




                                                19
